DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed December 18, 2020.
	Claims 1-19 are pending.  Claims 1-2, 4, 10-11 and 14 are amended.  Claims 18-19 are new.  Claims 1 and 10 are independent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 13 and 16 of U.S. Patent No. 10,535,409. Although the claims at issue are not identical, they are not patentably distinct from each other because: application claim 1-3 is anticipated by 10,535,409 claims 1-2 and 6..  Claims 4-6 directly correspond to 10,535,409 claims 1 and 6.  Claim 10 directly corresponds to 10,535,409 claim 13 and 16.  Claim 12 is anticipated by 10,535,409 claim 16. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. 5,898,616) in view of Tran et al. (U.S. 2016/0042790; hereinafter “Tran”).
Regarding independent claim 1, Ono teaches a method for programming (see col. 3, ll. 15-17) a first non-volatile (NV) memory cell (Fig. 4: cell connected to WL1), the method comprising:
applying a first voltage to a first word line coupled to a first select gate of the first NV memory cell (“negative voltage of -8V is applied to the selected word line WL1,” see col. 7, ll. 14-15);
applying a second voltage to a source terminal of the first NV memory cell (“the source line MSL, become biased to a positive voltage …of approximately 0.5V-2V,” see col. 7, ll. 28-30), the source terminal being common to the first NV memory cell and a second NV memory cell adjacent to the first NV memory cell (Fig. 4: the source line MSL, is coupled in common through SSL between the cell coupled to WL1 and the cell coupled to WL0), wherein the second voltage is greater than the first voltage (0.5V-2V is greater than -8V as described above); and
applying a third voltage to a second word line coupled to a second select gate of the second NV memory cell (“a positive voltage of 2V-4V is applied to the other word lines WL0, WL2 and WL3,” see col. 7, ll. 22-24).
However, Ono is silent with respect to wherein each of the second voltage and the first voltage is greater than the third voltage.
Similar to Ono, Tran teaches a method for programming (see page 5, Table 8A: Program) a first non-volatile (NV) memory cell (Fig. 5: 541), applying a first voltage to a first word line (see page 5, Table 8A: a voltage VWL-P is applied to a first word line WL (for example WL0 as shown in Fig. 5) selected during program), a second voltage to a source terminal (see page 5, Table 8B: a voltage VSLSELP-P is applied to SLSELP selected (for example SLSELP0 as shown in Fig. 5) and a third voltage to a second word line (see page 5, Table 8A: a voltage VWLB-Pbias is applied to a second word line WL (for example WL0B as shown in Fig. 5) selected during program).
Furthermore, Tran teaches wherein the second voltage and the first voltage is greater than the third voltage (voltages VWL-P = 12-13V and VSLSELP-P = 9-10V are greater than VWLB-Pbias = 1-3V).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tran with the teachings of Ono for the 
Regarding claim 2, Ono in combination with Tran teaches the limitations with respect to claim 1.
Furthermore, Tran teaches wherein the first, second, and third voltages all have a same sign (voltages VWL-P = 12-13V, VSLSELP-P = 9-10V, and VWLB-Pbias = 1-3V have the same signs).
Regarding claim 4, Ono in combination with Tran teaches the limitations with respect to claim 1.
Furthermore, Tran teaches wherein the first and third voltages are unequal but have the same sign (voltages VWL-P = 12-13V, VSLSELP-P = 9-10V are different but have the same sign).
Regarding claim 5, Ono in combination with Tran teaches the limitations with respect to claim 1.
Furthermore, Ono teaches wherein the third voltage is a non-zero voltage (“a positive voltage of 2V-4V is applied to the other word lines WL0, WL2 and WL3,” see col. 7, ll. 22-24).
Regarding claim 7, Ono in combination with Tran teaches the limitations with respect to claim 1.
Furthermore, Ono teaches wherein the first and second NV memory cells are coupled to a common bit line in an array of NV memory cells (Fig. 4: SBL).
Regarding claim 8, Ono in combination with Tran teaches the limitations with respect to claim 1.
(Fig. 5: a memory element comprising cells 541 and 542 and the design is referred to prior art figure 2 which only shows a portion of the memory element, i.e. single memory cell for example 541 which share the word line with the second memory cell 542 of Figure 5; hereinafter Figure 2 will be used as the description for the design of memory cells 541 and 542, see also page 2, par. 0010 and page 4, par. 0048) and second NV memory cells (Fig. 5: a memory element comprising cells 541 and 542 and the design is referred to prior art figure 3 which only shows a portion of the memory element, i.e. single memory cell for example 544 which share the word line with the first memory cell 541 of Figure 4; hereinafter Figure 3 will be used as the description for the design of memory cells 541 and 542, see also page 2, par. 0010 and page 4, par. 0048) formed on a semiconductor substrate, and wherein:
the first NV memory cell (Fig. 5: a memory element comprising cells 541 and 542 and the design is referred to prior art figure 2 which only shows a portion of the memory element, i.e. single memory cell for example 541 which share the word line with the second memory cell 542 of Figure 5; hereinafter Figure 2 will be used as the description for the design of memory cells 541 and 542, see also page 2, par. 0010 and page 4, par. 0048) includes a first split gate transistor (Fig. 3: split gate transistor formed by 322, 324 and 326) having the common source terminal (Fig. 3: SL), a first drain terminal (Fig. 3: 316), a first floating gate (Fig. 3: FG), and a first control gate (Fig. 3: CG), wherein the first select gate (Fig. 3: 322) and the first floating gate (Fig. 3: FG) are disposed over a first channel region (Fig. 3: 318) arranged between the first drain terminal (Fig. 3: 316) and the common source terminal (Fig. 3: SL), and wherein the first control gate (Fig. 3: CG) is disposed over the first floating gate (Fig. 3: FG); and
the second NV memory cell (Fig. 5: a memory element comprising cells 541 and 542 and the design is referred to prior art figure 3 which only shows a portion of the memory element, i.e. single memory cell for example 544 which share the word line with the first memory cell 541 of Figure 4; hereinafter Figure 3 will be used as the description for the design of memory cells 541 and 542, see also page 2, par. 0010 and page 4, par. 0048) includes a second split gate transistor (Fig. 3: split gate transistor formed by 322, 324 and 326) having the common source terminal (Fig. 3: SL), a second drain terminal (Fig. 3: 316), a second floating gate (Fig. 3: FG), and a second control gate (Fig. 3: CG), wherein the second select gate (Fig. 3: 322) and the second floating gate (Fig. 3: FG) are disposed over a second channel region (Fig. 3: 318) arranged between the second drain terminal (Fig. 3: 316) and the common source terminal (Fig. 3: SL), and wherein the second control gate (Fig. 3: CG) is disposed over the second floating gate (Fig. 3: FG).
Regarding claim 9, Ono in combination with Tran teaches the limitations with respect to claim 8.
Furthermore, Tran teaches wherein the first floating gate is arranged farther from the first drain terminal than the first select gate, and the second floating gate is arranged farther from the second drain terminal than the second select gate (Fig. 5: a memory element comprising cells 541 and 542 and the design is referred to prior art figure 3 which only shows a portion of the memory element, i.e. single memory cell for example 544 which share the word line with the first memory cell 541 of Figure 4; hereinafter Figure 3 will be used as the description for the design of memory cells 541 and 542; Figure 3 shows that element FG is farther from the element 316 than the select gate 322).
Regarding independent claim 10, Ono teaches a memory device (Figs. 1-18) comprising:
a non-volatile memory array having a plurality of memory cells (Fig. 4) that includes a first memory cell (Fig. 4: first cell of the first string coupled to SBL0 connected to WL1) and a second memory cell (Fig. 4: second cell of the first string coupled to SBL0 connected to WL0) that share a common source terminal (Fig. 4: the source line MSL, is coupled in common through SSL between the cell coupled to WL1 and the cell coupled to WL0);
word line driving circuitry (word line driver; see col. 11, ll. 27-33) to drive each of a first word line coupled to a first select gate of the first memory cell (Fig. 4: first cell of the first string coupled to SBL0 connected to WL1 and a second word line coupled to a second select gate of the second memory cell (Fig. 4: second cell of the first string coupled to SBL0 connected to WL0); and
control circuitry (see col. 3, ll. 60-61) to, responsive to receipt of a command to program the first memory cell (see col. 3, ll. 15-17):
cause the word line driving circuitry (word line driver; see col. 11, ll. 27-33) to drive the first word line by applying a first voltage to the first word line (“negative voltage of -8V is applied to the selected word line WL1,” see col. 7, ll. 14-15);
cause a source line driver (source circuit; see col. 3, ll. 15-17) to apply a second voltage to the common source terminal (“the source line MSL, become biased to a positive voltage …of approximately 0.5V-2V,” see col. 7, ll. 28-30), the second voltage being greater than the first voltage (0.5V-2V is greater than -8V as described above); and
cause the word line driving circuitry (word line driver; see col. 11, ll. 27-33) to drive the second word line by applying a third voltage to the second word line (“a positive voltage of 2V-4V is applied to the other word lines WL0, WL2 and WL3,” see col. 7, ll. 22-24).
However, Ono is silent with respect to wherein each of the second voltage and the first voltage is greater than the third voltage.
Similar to Ono, Tran teaches a non-volatile memory array (Figs 4 and 5: Array) having a plurality of memory cells (Fig. 5: BYTE0-BYTE3) that includes a first memory cell (Fig. 5: 541) and a second memory cell (Fig. 5: 542), applying a first voltage to a first word line (see page 5, Table 8A: a voltage VWL-P is applied to a first word line WL (for example WL0 as shown in Fig. 5) selected during program), a second voltage to a source terminal (see page 5, Table 8B: a voltage VSLSELP-P is applied to SLSELP selected (for example SLSELP0 as shown in Fig. 5) and a third voltage to a second word line (see page 5, Table 8A: a voltage VWLB-Pbias is applied to a second word line WL (for example WL0B as shown in Fig. 5) selected during program).
Furthermore, Tran teaches wherein each of the second voltage and the first voltage is greater than the third voltage (voltages VWL-P = 12-13V and VSLSELP-P = 9-10V are greater than VWLB-Pbias = 1-3V).

Regarding claim 11, Ono in combination with Tran teaches the limitations with respect to claim 10.
Furthermore, Tran teaches wherein the first, second, and third voltages all have a same sign (voltages VWL-P = 12-13V, VSLSELP-P = 9-10V, and VWLB-Pbias = 1-3V have the same signs).
Regarding claim 14, Ono in combination with Tran teaches the limitations with respect to claim 10.
Furthermore, Tran teaches wherein the first and third voltages are unequal but have a same sign (voltages VWL-P = 12-13V, VSLSELP-P = 9-10V are different but have the same sign).
Regarding claim 15, Ono in combination with Tran teaches the limitations with respect to claim 10.
Furthermore, Tran teaches an erase gate (Fig. 3: 328) arranged over the common source terminal (Fig. 3: SL), the erase gate being common to the first and second memory cells (Fig. 5: 541 and 542).
Regarding claim 16, Ono in combination with Tran teaches the limitations with respect to claim 10.
Furthermore, Tran teaches first (Fig. 5: a memory element comprising cells 541 and 542 and the design is referred to prior art figure 2 which only shows a portion of the memory element, i.e. single memory cell for example 541 which share the word line with the second memory cell 542 of Figure 5; hereinafter Figure 2 will be used as the description for the design of memory cells 541 and 542, see also page 2, par. 0010 and page 4, par. 0048) and second memory cells (Fig. 5: a memory element comprising cells 541 and 542 and the design is referred to prior art figure 3 which only shows a portion of the memory element, i.e. single memory cell for example 544 which share the word line with the first memory cell 541 of Figure 4; hereinafter Figure 3 will be used as the description for the design of memory cells 541 and 542, see also page 2, par. 0010 and page 4, par. 0048) formed on a semiconductor substrate, and wherein:
the first memory cell (Fig. 5: a memory element comprising cells 541 and 542 and the design is referred to prior art figure 2 which only shows a portion of the memory element, i.e. single memory cell for example 541 which share the word line with the second memory cell 542 of Figure 5; hereinafter Figure 2 will be used as the description for the design of memory cells 541 and 542, see also page 2, par. 0010 and page 4, par. 0048) includes a first split gate transistor (Fig. 3: split gate transistor formed by 322, 324 and 326) having the common source terminal (Fig. 3: SL), a first drain terminal (Fig. 3: 316), a first floating gate (Fig. 3: FG), and a first control gate (Fig. 3: CG), wherein the first select gate (Fig. 3: 322) and the first floating gate (Fig. 3: FG) are disposed over a first channel region (Fig. 3: 318) arranged between the first drain terminal (Fig. 3: 316) and the common source terminal (Fig. 3: SL), and wherein the first control gate (Fig. 3: CG) is disposed over the first floating gate (Fig. 3: FG); and
(Fig. 5: a memory element comprising cells 541 and 542 and the design is referred to prior art figure 3 which only shows a portion of the memory element, i.e. single memory cell for example 544 which share the word line with the first memory cell 541 of Figure 4; hereinafter Figure 3 will be used as the description for the design of memory cells 541 and 542, see also page 2, par. 0010 and page 4, par. 0048) includes a second split gate transistor (Fig. 3: split gate transistor formed by 322, 324 and 326) having the common source terminal (Fig. 3: SL), a second drain terminal (Fig. 3: 316), a second floating gate (Fig. 3: FG), and a second control gate (Fig. 3: CG), wherein the second select gate (Fig. 3: 322) and the second floating gate (Fig. 3: FG) are disposed over a second channel region (Fig. 3: 318) arranged between the second drain terminal (Fig. 3: 316) and the common source terminal (Fig. 3: SL), and wherein the second control gate (Fig. 3: CG) is disposed over the second floating gate (Fig. 3: FG).
Regarding claim 17, Ono in combination with Tran teaches the limitations with respect to claim 16.
Furthermore, Tran teaches wherein the first floating gate is arranged farther from the first drain terminal than the first select gate, and the second floating gate is arranged farther from the second drain terminal than the second select gate (Fig. 5: a memory element comprising cells 541 and 542 and the design is referred to prior art figure 3 which only shows a portion of the memory element, i.e. single memory cell for example 544 which share the word line with the first memory cell 541 of Figure 4; hereinafter Figure 3 will be used as the description for the design of memory cells 541 and 542; Figure 3 shows that element FG is farther from the element 316 than the select gate 322).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ono and Tran as applied to claim 1 above, and further in view of Lee et al. (U.S. 2012/0063223; hereinafter “Lee”).
Regarding claim 6, Ono in combination with Tran teaches the limitations with respect to claim 1.
Furthermore, Ono teaches wherein the third voltage is greater than 0V (“a positive voltage of 2V-4V is applied to the other word lines WL0, WL2 and WL3,” see col. 7, ll. 22-24).
However, the combination is silent with respect to the third voltage less than 1V.
Similar to Ono, Lee teaches a method for programming a first non-volatile (NV) memory cell (see page 3, par. 0039), applying a first voltage to a first word line (Fig. 5C: selected WL = VPP1=15-18V), a second voltage to a source terminal (Fig. 5C: SL=VPP4=0~8V) and a third voltage to a second word line (Fig. 5C: unselected WL=VPP3=0~8V).
Furthermore, Lee teaches wherein the third voltage is greater than 0V but less than 1V (Fig. 5C: unselected WL=VPP3=0~8V).
Since Lee, Tran and Ono are from the same field of endeavor, the teachings of Lee would have been recognized in the pertinent art of Ono in combination with Tran.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lee with the teachings of Ono in 
Regarding claim 13, Ono in combination with Tran teaches the limitations with respect to claim 10.
Furthermore, Ono teaches wherein the third voltage is greater than 0V (“a positive voltage of 2V-4V is applied to the other word lines WL0, WL2 and WL3,” see col. 7, ll. 22-24).
However, the combination is silent with respect to the third voltage less than 1V.
Similar to Ono, Lee teaches a memory device (Fig. 5A), applying a first voltage to a first word line (Fig. 5C: selected WL = VPP1=15-18V), a second voltage to a source terminal (Fig. 5C: SL=VPP4=0~8V) and a third voltage to a second word line (Fig. 5C: unselected WL=VPP3=0~8V).
Furthermore, Lee teaches wherein the third voltage is greater than 0V but less than 1V (Fig. 5C: unselected WL=VPP3=0~8V).
Since Lee, Tran and Ono are from the same field of endeavor, the teachings of Lee would have been recognized in the pertinent art of Ono in combination with Tran.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lee with the teachings of Ono in combination with Tran for the purpose of reduce program disturbance, see Lee page 3, par. 0039.
Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 18, there is no teaching or suggestion in the prior art of record to provide the recited step of applying a fourth voltage to a first control gate line coupled to the first control gate of the first NV memory cell, wherein the fourth voltage is greater than the second voltage.
With respect to claim 19, there is no teaching or suggestion in the prior art of record to provide the recited control circuitry, responsive to receipt of the command to program the first memory cell, causes a control gate driver to apply a fourth voltage to a first control gate line coupled to the first control gate of the first NV memory cell, wherein the fourth voltage is greater than the second voltage.
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, Applicant asserts that Tran’s second voltage is not greater than the first voltage and there is no motivation to combine Tran and Ono, see Applicant’s Remarks page 9-10.  This particular remark is not considered persuasive.
Particularly, Tran is relied upon to show a method for programming a non-volatile memory cell with a first and second voltage being greater than a third voltage.

Therefore, the rejection is considered proper and maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825